Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered April 17, 1997, which dismissed the petition brought pursuant to CPLR article 78 to annul a determination of respondent Teachers’ Retirement System Board of Trustees denying petitioner’s application for accident disability retirement benefits, unanimously affirmed, without costs.
While petitioner contends that, during her employment as a teacher’s aide, she hurt her back lifting a student from a wheelchair, respondent Board of Trustees was entitled, in view of the conflicting medical opinions as to the cause and extent of petitioner’s claimed line-of-duty disability, to rely upon the opinion of its independent medical consultants that petitioner’s back condition was not disabling and was not, in any case, a precipitant of her subsequent disability (see, Matter of Tobin v Steisel, 64 NY2d 254, 258-259). Moreover, even if petitioner’s injury had been sustained as alleged, respondent’s determination that the injury would not have been attributable to an accident, but rather to petitioner’s performance of her normal duties as a teacher’s aide, was not arbitrary and capricious (see, Matter of Lichtenstein v Board of Trustees, 57 NY2d 1010). Concur — Ellerin, P. J., Nardelli, Williams and Rubin, JJ.